Citation Nr: 0607707	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-02 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD), for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, wherein the RO denied the 
appellant's claim of entitlement to service connection for 
PSTD for accrued benefits purposes on the basis that new and 
material evidence had not been received to reopen a claim for 
this benefit.  The appellant is the widow of the veteran and 
she perfected a timely appeal of this determination to the 
Board. 

In a September 2003 decision, the Board determined that new 
and material evidence had been received to reopen the 
appellant's claim of entitlement to service connection for 
PTSD, for accrued benefits purposes and remanded the de novo 
claim to the RO for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate review. 


FINDINGS OF FACT

1.  At the time of the veteran's death on March [redacted], 1999, he 
had filed a notice of disagreement to an April 1997 rating 
action, wherein the RO denied his application to reopen a 
claim for service connection for PTSD, and the RO had not 
issued him a statement of the case.

2.  The preponderance of the credible and probative evidence 
of record at the time of the veteran's death does not 
establish that he had PTSD as the result of an in-service 
stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD for accrued 
benefit purposes are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 5121 (West 2002); 38 C.F.R.        §§ 3.303, 
3.304(f), 3.1000(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
May 2004.  In particular, the letter informed the appellant 
that to substantiate her accrued benefits claim she needed to 
show that the veteran was entitled to benefits based on 
existing ratings, or decision, or evidence in VA's possession 
at the time of his death; but were not paid before his demise 
and that she is the surviving spouse of the veteran.  The 
appellant was instructed to submit or identify evidence 
relevant to her claim, to include a statement from a doctor, 
private or VA.  The letter advised the appellant that VA must 
make reasonable efforts to assist her in getting evidence, 
including service/personnel medical records, VA out-patient 
treatment records and examination reports, or relevant 
records held by any government agencies.  The appellant was 
told that it was her responsibility to submit all records not 
in the possession of a Federal agency, which includes records 
in her possession.  

Thus, the discussion contain in the May 2004 letter, as well 
as the substance of information provided in the February 2002 
statement of the case and November 2005 supplemental 
statement of the case, collectively furnished the appellant 
notice of the types of evidence she still needed to send to 
VA, the types of evidence that VA would assist in obtaining, 
and in effect requested that the appellant provide VA with or 
identify any additional sources of evidence that she 
possessed or knew of that could help to substantiate the 
claim on appeal.  

Although the May 2004 notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
appellant's claim in October 2000, "the appellant [was] 
provided the content-complying notice to which she [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

Regarding VA's duty to assist, service medical records, 
extensive post-service VA and private treatment reports of 
the veteran prior to his demise on March [redacted], 1999, and 
statements of the appellant are of record.  Accordingly, 
under these particular circumstances, the Board finds that VA 
did not have a duty to assist in this regard that remains 
unmet.

II.  Factual Background

The evidence at the time of the veteran's death on March [redacted], 
1999 included his service medical records, which included, 
but were not limited to, an October 1967 service separation 
examination report reflecting that the veteran had 
tachycardia and chest wall syndrome due most likely to 
anxiety.  He was recommended for service separation.  

The veteran's Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, which was also of record 
at the time of the his demise in March 1999, reflects that he 
served in the United States Army from December 1965 to 
October 1967.  His military occupational specialty was in 
unit and organizational supply support.  He was awarded the 
Good Conduct, National Defense, Vietnam Service and Campaign 
Medals.  

Also of record at the time of the veteran's death were VA and 
private treatment records, dating from March 1968 to January 
1997.  Private hospitalization reports, dated in March 1978 
and June 1983, reflect that the veteran was diagnosed as 
having psychotic depression and chronic schizoaffective 
disorder, respectively.  Upon admission into a private 
facility in July 1992, the veteran was given a provisional 
diagnosis of rule out PTSD.  Thereafter, an October 1992 VA 
outpatient treatment entry reflects a "provisional diagnosis 
of PTSD."  Thereafter, during the intervening years, private 
and VA medical reports reflect that the veteran was primarily 
diagnosed as having schizoaffective disorder (see June and 
December 1993 reports of W. J., M.D and VA hospitalization 
report, dated from December 1994 to January 1995).  A history 
of the veteran having served in Vietnam was recorded during a 
December 1994 inpatient VA hospitalization (see VA inpatient 
hospitalization report, dated from December 1994 to January 
1995)
A September 1996 private hospitalization report reflects that 
the veteran was diagnosed as having schizoaffective disorder, 
bipolar type.  In addition, a January 1997 report prepared by 
Dr. J. who was affiliated with the private hospital, 
indicates that the veteran was being treated for "a major 
psychotic illness" and that he was "diagnosed as suffering 
from schizoaffective disorder."

In January 1997, the RO obtained a statement from the 
examiner who conducted a January 1993 VA Agent Orange 
examination of the veteran, which reflects that he diagnosed 
the appellant as having a number of conditions, including 
PTSD.  At that time, the veteran also filed a May 1993 
statement, signed by himself and his case manager at Duplin-
Sampson Area Mental Health, Development Disabilities, and 
Substance Abuse Services, which shows that the veteran had 
been diagnosed as having PTSD.

In March 1998, the RO associated with the claims folder 
private records of the veteran's treatment at a private 
medical facility, dated from November to December 1997; the 
records do not relate to treatment of the veteran's 
psychiatric disability. 

The veteran's Certificate of Death, received at the RO on May 
12, 1999, reflects that he died on March [redacted], 1999 due to lung 
carcinoma with wide lymphangitic spread, due to or as a 
consequence of "coronary artery disease, old myocardial 
infarction," and status post angioplasty coronary.

The RO subsequently obtained records of the veteran's VA 
treatment, dated from February to March 1999, which reflect 
that he was receiving treatment for lung cancer, which was 
described as "clearly terminal and getting worse."  These 
records show that he was diagnosed as having only one 
psychiatric disability, schizophrenia.

In July 1999, the appellant filed at the RO duplicate copies 
of the veteran's private treatment records, as well as copies 
of his inpatient care at Dorothea Dix Hospital, dated from 
July 1992 to October 1998, which reflect that he was 
diagnosed as having "schizoaffective disorder recurring 
depressive type," as well as "rule out PTSD, "questionable 
PTSD due to combat experience," and "PTSD by history."

In March 2005, the RO received the veteran's December 1992 
Agent Orange Registry examination report reflecting that a 
scant mental status evaluation of the appellant was performed 
(i.e., it was noted that the veteran was alert and oriented 
times three).  A diagnosis of PTSD was recorded.  

III.  Analysis

At the time of the veteran's death, he had a pending claim of 
entitlement to service connection for PTSD.  Although the 
veteran's claim for service connection for PTSD terminated 
with his death, the regulations set forth a procedure for a 
qualified survivor to carry on, to a limited extent, a 
deceased veteran's claim for VA benefits by submitting a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  An 
application for accrued benefits must be filed within 1 year 
after the date of death.

A claim for death pension, compensation, or dependency and 
indemnity compensation, by a surviving spouse is deemed to 
include a claim for any accrued benefits.  38 C.F.R. § 
3.1000(c) (2005); see 38 C.F.R. § 3.152(b).  However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152(a) (2005).

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claims is derivative of 
the veteran's claim and the appellant takes the veteran's 
claim as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  The law applicable to 
accrued benefits provides that certain individuals may be 
paid periodic monetary benefits to which the veteran was 
entitled at the time of his death under existing ratings or 
based on evidence in the file at the time of his death.  38 
U.S.C.A.            § 5121(a); 38 C.F.R. § 3.1000.  Effective 
November 27, 2002, VA amended 38 C.F.R. § 3.1000(d)(4) to 
define the term "evidence in the file at date of death" to 
mean evidence in VA's possession on or before the date of the 
beneficiary' s death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  Id.  As such, the Board notes that this 
includes VA medical records that were generated any time 
prior to the veteran's death, regardless of whether they were 
physically in the file at the time of death, because VA is 
deemed to have constructive notice of all records generated 
by its agency.  Id.; see also Ralston v West, 13 Vet. App. 
108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993).  In the instance case, a valid claim for service 
connection for PTSD was pending at the time of the veteran's 
death.

A disability will be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Notwithstanding the foregoing, service connection may 
be granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R.                 
§ 3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

The three basic requirements for service connection are (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and, (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and a current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with the provisions of 38 C.F.R. § 4.125 
(2004) (i.e. in accordance with American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV)); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R.§ 3.304(f) (2005).

With respect to the third element, if the evidence shows that 
the veteran engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994). A 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The initial question in this case is whether the veteran had 
a current diagnosis of PTSD in accordance with DSM-IV at the 
time of his death.

In this case, a December 1992 VA Agent Orange Registry 
Examination report, received by the RO in March 2005, was 
found to have been constructively of record, and a May 1993 
statement, signed by himself and his case manager at Duplin-
Sampson Area Mental Health, Development Disabilities, and 
Substance Abuse Services, both reflect that the veteran was 
diagnosed as having PTSD.  These diagnoses, however, were not 
supported or explained by any clinical records or by any 
evaluation or testing (with the exception of scant mental 
status findings during the December 1992 VA Agent Orange 
Registry examination) and in sum, it does not comply with the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  Moreover, these diagnoses were made 
decades years after the veteran's discharge from service and 
given that it is unsubstantiated by supportive medical 
documentation they lack any useful probative value.  A 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Furthermore, the Board notes that throughout the 
duration of the appeal, the veteran did not report any 
stressor related to his period of Vietnam service, which  is 
an element required to establish service connection for PTSD.  
His military personnel and medical records did not indicate 
that he participated in combat.  The medical records also do 
not contain evidence or opinion relating PTSD to in-service 
stressors.  Thus, the claim clearly does not satisfy two of 
the three requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f).

With regards to private treatment reports of Dorothea Dix 
Hospital, dated from July 1992 to October 1998, which reflect 
that the veteran was diagnosed as having "schizoaffective 
disorder recurring depressive type," as well as "rule out 
PTSD, "questionable PTSD due to combat experience," and "PTSD 
by history", because these records were not of record at the 
time of the veteran's death, i.e., they were submitted by the 
appellant to the RO in July 1999, they could not be 
considered for the purpose of her claim seeking additional 
accrued benefits for service connection for PTSD.  In view of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for PTSD for the late veteran, for the 
purpose of accrued benefits.  The benefits sought on appeal 
must, accordingly, be denied.


ORDER

Entitlement to service-connection PTSD, for purposes of 
accrued benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


